DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search, the Examiner could not find a reference or series of references that could be reasonably combined that taught: 
a game system with mechanism for determining whether to trigger three-dimensional re-spinning, the game system is applied to a slot game which is including a plurality of game results, and the game system comprising:
a display component;
a game result generating component, the game result generating component generating a plurality of game symbols and the slot game constituting the different game results according to arrange the type of the plurality of game symbols;
a three-dimensional re-spinning component, the three-dimensional re-spinning component comprising a stereoscopic image displayed on the game screen, the stereoscopic image comprising at least four display surfaces arranged stereoscopically, the at least four display surfaces respectively comprising one of the game symbols, the three-dimensional re-spinning component randomly selecting any one of the at least four display surfaces, the stereoscopic image presenting a randomly selecting process in a stereoscopic spinning manner, and the three-dimensional respinning component displaying one of the display surfaces that being selected to face in front, the display surfaces that being selected as a replacement game symbol; and
a control unit, the control unit being connected to the display component, the game result generating component, and the three-dimensional re-spinning component, and the control unit controlling the game to perform following steps:
step SI: determining procedure, the control unit determining whether the game result satisfying a specified condition, the specified condition defined as any one of the plurality of game symbols in the game result replaced so that the reward condition may be satisfied, and one of the game symbols replaced to be located at a replacement position, and when the control unit determining that the game result satisfying the specified condition, the control unit generating an activation signal;
step S2: re-spinning procedure, the control unit transmitting the activation signal to the three-dimensional re-spinning component, the three-dimensional re-spinning component generating only a single replacement game symbol after receiving the activation signal, and the single replacement game symbol being used to replace the game symbol at the replacement position and update the game result;
step S3: determining whether rewarding, the control unit re-determining whether the updated game result satisfying the reward condition, if yes perform a reward program.  The closest prior art, a combination of Weiss and Pierer disclose a slot machine that allows a particular losing outcome be given a respin including a stereoscopic razzle-dazzle.  The combination however, fails to show a single symbol being respun and replaced.  In Weiss an entire payline is respun and replaced.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715